In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1359V
                                     Filed: September 4, 2019
                                          UNPUBLISHED


    MARY PERRY,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 27, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of receiving the influenza (“flu”) vaccine on
November 2, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On April 30, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On August 30, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $$50,053.96
($50,000.00 for pain and suffering and $53.96 for unreimbursed expenses) and funds to
satisfy the State of Pennsylvania Medicaid lien in the amount of $2,446.70. Proffer at 1-
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
2. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Id. Based on the record as a whole, the undersigned finds that petitioner is
entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

            A. A lump sum payment of $2,446.70, representing compensation for
               satisfaction of the State of Pennsylvania Medicaid lien, payable jointly to
               petitioner and
                             The Department of Human Services
                                Attention: Jessica L. Frederick
                                  Bureau of Program Integrity
                      Division of Third Party Liability, Recovery Section
                                        P.O. Box 8486
                            Harrisburg, Pennsylvania 17105-8486

                Petitioner agrees to endorse this payment to the Department of Human
                Services; and

            B. A lump sum payment of $ $50,053.96 (comprising of $50,000.00 for pain
               and suffering and $53.96 for unreimbursed expenses), in the form of a
               check payable to petitioner, Mary Perry. This amount represents
               compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MARY PERRY,                          )
                                     )
            Petitioner,              )
                                     )  No. 17-1359V
      v.                             )  Chief Special Master Dorsey
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Procedural History

       On April 19, 2019, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on April 30, 2019, the Chief Special

Master issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”) as a result

of the influenza vaccine she received on November 2, 2016.

II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum as described below, and request that the Chief

Special Master's decision and the Court's judgment award the following:

       A.      Medicaid Lien

       Respondent proffers that M.P. should be awarded funds to satisfy the State of

Pennsylvania Medicaid lien in the amount of $2,446.70, which represents full satisfaction of any



                                                1
right of subrogation, assignment, claim, lien, or cause of action the State of Pennsylvania may

have against any individual as a result of any Medicaid payments that the State of Pennsylvania

has made to or on behalf of petitioner from the date of her eligibility for benefits through the date

of judgment in this case as a result of her vaccine-related injury suffered on or about November

2, 2016, under Title XIX of the Social Security Act. Reimbursement of the State of

Pennsylvania lien shall be made through a lump sum payment of $2,446.70, representing

compensation for satisfaction of the State of Pennsylvania lien, payable jointly to petitioner and

                              The Department of Human Services
                                 Attention: Jessica L. Frederick
                                  Bureau of Program Integrity
                       Division of Third Party Liability, Recovery Section
                                         P.O. Box 8486
                             Harrisburg, Pennsylvania 17105-8486

Petitioner agrees to endorse this payment to the Department of Human Services.

       B.      Pain and Suffering and Out-of-Pocket Expenses

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$50,053.96 ($50,000.00 for pain and suffering and $53.96 for unreimbursed expenses).

       This represents all elements of compensation to which petitioner would be entitled under

42 U.S.C.   § 300aa-15(a). 1 Petitioner agrees. Petitioner is a competent adult. Evidence of

guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                 2
                     Respectfully submitted,

                     JOSEPH H. HUNT
                     Assistant Attorney General

                     C. SALVATORE D’ALESSIO
                     Acting Director
                     Torts Branch, Civil Division

                     CATHARINE E. REEVES
                     Deputy Director
                     Torts Branch, Civil Division

                     ALEXIS B. BABCOCK
                     Assistant Director
                     Torts Branch, Civil Division

                     /s/Christine M. Becer
                     CHRISTINE M. BECER
                     Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     P.O. Box 146
                     Benjamin Franklin Station
                     Washington, D.C. 20044-0146
                     Tel: (202) 616-3665


Dated: 8/28/19




                 3